UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4029


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SERGIO RENTERIA-GONZALEZ, a/k/a Jaime Roberto Hurd-Pinero,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:15-cr-00052-FL-1)


Submitted:   October 26, 2016             Decided:   January 3, 2017


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sergio Renteria-Gonzalez appeals his 30-month prison sentence

after pleading guilty to illegal reentry of an aggravated felon.

The district court sentenced him at the high end of his Guidelines

range of 24 to 30 months.         On appeal, Renteria-Gonzalez contends

that    the   district   court    committed   procedural   error   by   not

explaining its rejection of his argument for a sentence below the

Guidelines range.    We affirm.

       We review the reasonableness of a sentence under 18 U.S.C.

§ 3553(a) (2012) for abuse of discretion.        United States v. Lymas,

781 F.3d 106, 111 (4th Cir. 2015) (citing Gall v. United States,

552 U.S. 38, 41 (2007)).         We first consider whether the district

court committed a significant procedural error, such as failing to

adequately explain the sentence.          Gall, 552 U.S. at 51.     If the

sentence is procedurally reasonable, we consider its substantive

reasonableness,     taking   into     account   the    totality    of   the

circumstances.     Id.   We presume that a sentence within or below

the Guidelines range is substantively reasonable.          United States

v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).           The presumption can

only be rebutted by showing the sentence is unreasonable when

measured against the § 3553(a) factors. United States v. Louthian,

756 F.3d 295, 306 (4th Cir. 2014).

       The district court “must make an individualized assessment

based on the facts presented when imposing a sentence, apply[ing]

                                      2
the relevant § 3553(a) factors to the specific circumstances of

the case and the defendant, and must state in open court the

particular reasons supporting its chosen sentence.”         Lymas, 781
F.3d at 113 (citation and internal quotation marks omitted).       “[A]

district court’s explanation of its sentence need not be lengthy,

but the court must offer some individualized assessment justifying

the sentence imposed and rejection of arguments for a higher or

lower sentence based on § 3553.”         Id. (citation and internal

quotation marks omitted).    The “court’s stated rationale must be

tailored to the particular case at hand and adequate to permit

meaningful   appellate   review.”       Id.   (citation   and   internal

quotation marks omitted); see also Rita v. United States, 551 U.S.
338, 356 (2007) (explanation must “satisfy the appellate court

that [it] has considered the parties’ arguments and has a reasoned

basis for exercising [its] own legal decisionmaking authority.”).

     “Although every sentence requires an adequate explanation, a

more complete and detailed explanation of a sentence is required

when departing from the advisory Sentencing Guidelines, and a major

departure should be supported by a more significant justification

than a minor one.”   United States v. Hernandez, 603 F.3d 267, 271

(4th Cir. 2010) (citations and internal quotation marks omitted).

“When imposing a sentence within the Guidelines, however, the

explanation need not be elaborate or lengthy.”      Id. (citations and

internal quotation marks omitted).

                                    3
     Where the defendant properly preserved the issue of whether

the explanation was adequate, this Court reviews the issue for

abuse of discretion.       United States v. Lynn, 592 F.3d 572, 576

(4th Cir. 2010).     If this Court finds such abuse, the Court must

reverse unless it concludes that the error was harmless.            Id.     The

Government bears the burden of showing that the error did not have

a substantial and injurious effect or influence on the result and

this Court can say with fair assurance that the district court’s

explicit consideration of the defendant’s arguments would not have

affected the sentence imposed.            United States v. Boulware, 604
F.3d 832, 838 (4th Cir. 2010).

     In Lynn, we held that to preserve a claim that the district

court provided inadequate explanation for a sentence, a party is

not required to lodge an explicit objection after the district

court’s explanation.      Rather, “[b]y drawing arguments from § 3553

for a sentence different than the one ultimately imposed, an

aggrieved party sufficiently alerts the district court of its

responsibility to render an individualized explanation addressing

those arguments, and thus preserves its claim.”           Lynn, 592 F.3d at

578. However, “lodging one specific claim of procedural sentencing

error before the district court, e.g., relying on certain § 3553

factors,    does   not   preserve   for    appeal   a   different   claim   of

procedural sentencing error, e.g., relying on different § 3553

factors.”    Id. at 579 n.4.

                                     4
     We have reviewed the record and conclude that the district

court did not err or abuse its discretion, and it adequately

explained its sentencing decision.      It made an individualized

assessment based on the facts presented, applied the relevant

§ 3553(a) factors to the specific circumstances of the case and

the defendant, and stated in open court the particular reasons

supporting its chosen sentence.   Its statements were sufficient to

satisfy us that it considered the parties’ arguments and had a

reasoned basis for exercising its decisionmaking authority.

     Accordingly, we affirm the district court’s judgment.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.


                                                          AFFIRMED




                                  5